The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 23, 2014

                                     No. 04-13-00560-CR

                               Nico Allen-Antonio COGDILL,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                     From the 18th District Court, Johnson County, Texas
                                   Trial Court No. F45973
                             John Edward Neill, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on December 23, 2013. Appellant’s appointed
counsel, Ms. Shelly D. Fowler, has been granted one previous extension, until January 22, 2014.
On January 21, 2014, Ms. Fowler filed a second request asking for a sixty-day extension. The
motion is GRANTED, and it is ORDERED that appellant’s brief shall be filed no later than
March 24, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court